Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
As per the Response to Restriction submitted on 12/2/2021, the examiner hereby examiner claims 1-20, 37-38 and 40.
Claim Objections
Claims 1, 3, 6-9, 12, 13, 15, and 16 are objected to because of the following informalities: 
The following claims comprise suggestions by the examiner in order to remove minor issues within the claims. If the applicant doesn’t agree with these suggestions, the applicant is requested to incorporate similar amendments in order to resolve the minor issues:
Claim 1 should state in line 7, “duplex propagation pattern”. Line 9 should state, “in the distal duplex optical path”.
Claim 3 should state, “so that an area of the second pattern is greater than an area of the first pattern”.
Claim 6 should state in line 8, “so as to reduce an elongation”.
Claim 7 should state in line 8, “so as to reduce an elongation”.
Claim 8 should state in line 10, “to reduce an elongation”.
Claim 9 should state “to be more elongated  in a direction of a segment…in a direction”.
Claim 12 should state “to modify a distance between the dispersion…to modify a shape of the duplex…”.
the distance between…to elongate a shape of the duplex propagation pattern”.
Claim 15 should state “in accordance with an orientation of the at least one rotatable optical unit…to modify a shape and/or orientation”.
Claim 16 should state “in accordance with an orientation”.
Appropriate correction is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 6, 7, 8, 9, 11, 37, 38 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states “wherein the controller is configured to modify the duplex pattern…on the basis of criteria”. This part of the limitation has antecedent issues as there is no prior “basis” stated in claim 1.
Claims 3-5 are also rejected under 112b via dependency on claim 2.
Claim 6 states “wherein the controller is configured to base the criteria at least on the PAA”. There is insufficient antecedent basis for this limitation. Furthermore, the claim states “so as to elongate the duplex propagation pattern in the direction of extension of the PAA”. This part of the limitation is vague and confusing to the examiner. The PAA is described as “point-ahead 
Claim 7 states “to base the criteria at least on the pointing error”. There is insufficient antecedent basis for this limitation. Furthermore, “on the pointing error” is vague and confusing. It is not clear what the pointing error is in relation to?
Claim 8 states “to base the criteria at least on a pointing function and/or setup mode”. This part of the limitation suffers from antecedent basis issues. Furthermore, “a pointing function and/or setup mode” is vague and confusing. It is not clear to the examiner what the pointing function and/or setup mode corresponds to i.e. a pointing function of what and/or a setup mode of what? The claim further states, “the first pattern at the conclusion of the pointing function…..the second pattern at the start of the pointing function”. What does the “conclusion” represent? This part of the limitation is ambiguous. Claim 8 further state “the duplex propagation pattern at a normal operation mode”. The term “normal” is vague and ambiguous to the examiner.
Claim 9 state “in the direction of the PAA”. There is insufficient antecedent basis for this limitation since claim 1 doesn’t state any PAA limitation.
Claim 11 states “in case of the PAA”. There is insufficient antecedent basis for this limitation since claim 1 doesn’t state any PAA limitation.
Claim 37 states “controlling the shape…at the instant of transmission of the RX beam…at the instant of reception of the TX beam”. There is antecedent basis for these limitations. 
Claim 38 states “modifying the duplex propagation pattern…on the basis of criteria”. This part of the limitation has antecedent issues as there is no prior “basis” stated in claim 1.
Claim 40 states “to perform the method”. It is not clear to the examiner if claim 40 is supposed to depend on claim 37. Furthermore, claim 40 states “controlling the shape…at the instant of transmission of the RX beam…at the instant of reception of the TX beam”. There is antecedent basis for these limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 37, 38 and 40 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sheth (US 2012/0308239).
Regarding claim 37, Sheth teaches a method comprising: controlling (Fig. 14, using controller 130+140) the shape of a duplex propagation pattern of a duplex link (paragraph [0173], a single cable, i.e., cable 115, is used to connect the terminal unit and the lens unit; paragraph [0160], cable 115, conveys the optical signal OS.sub.1* from the terminal unit to the lens unit, conveys the optical signal OS.sub.2* from the lens unit to the terminal unit) for an optical antenna (Fig. 14, beam shaper 120 used to form the propagation pattern) to enclose: 10a first partner antenna position of a partner antenna at the instant of transmission of the Rx beam of the duplex link (Claim 1: wherein the first lens is configured to receive a second optical signal from the space, wherein the second optical signal is transmitted from the remote optical communication system…during the movement of the pointing direction of the first beam through the path); and a second antenna position of the partner antenna at the instant of reception of the Tx beam (Claim 1: a control unit configured to control the one or more motors so as to move the pointing direction of the first beam through a path centered on a current target direction…wherein the control unit is configured to control the one or more motors so as to adjust the target direction of the first lens based on a data set including the feedback information).  
Regarding claim 38, Sheth teaches the method of claim 37, further comprising: 15adaptively shaping the duplex propagation pattern between: a first pattern (Claim 1: a control unit configured to control the one or more motors so as to move the pointing direction of the first beam through a path centered on a current target direction i.e. current direction provides the first pattern); and a second pattern different from the first pattern (Claim 1: wherein the control unit is configured to control the one or more motors so as to adjust the target direction of the first lens based on a data set including the feedback information i.e. the adjusted target direction provides the second pattern); and modifying the duplex propagation pattern from the first pattern to the second pattern on the basis of criteria on status of the optical antenna and/or the partner 20optical antenna (Claim 1: wherein the control unit is configured to control the one or more motors so as to adjust the target direction of the first lens based on a data set including the feedback information i.e. the feedback information is the criteria for performing the change).
Regarding claim 40, Sheth teaches a non-transitory digital storage medium having a computer program stored thereon to 15perform the method comprising: controlling (Fig. 14, using controller 130+140) the shape of a duplex propagation pattern of a duplex link (paragraph [0173], a single cable, i.e., cable 115, is used to connect the terminal unit and the lens unit; paragraph [0160], cable 115, conveys the optical signal OS.sub.1* from the terminal unit to the lens unit, conveys the optical signal OS.sub.2* from the lens unit to the terminal unit) for an optical antenna (Fig. 14, beam shaper 120 used to form the propagation pattern) to enclose: a first partner antenna position of a partner antenna at the instant of transmission of the Rx beam of the duplex link (Claim 1: wherein the first lens is configured to receive a second optical signal from the space, wherein the second optical signal is transmitted from the remote optical communication system…during the movement of the pointing direction of the first beam through the path): and 20a second antenna position of the partner antenna at the instant of reception of the Tx beam, when said computer program is run by a computer (Claim 1: a control unit configured to control the one or more motors so as to move the pointing direction of the first beam through a path centered on a current target direction…wherein the control unit is configured to control the one or more motors so as to adjust the target direction of the first lens based on a data set including the feedback information).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 10 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheth (US 2012/0308239).
Regarding claim 1, Sheth teaches an optical antenna (Fig. 13/14) for a duplex link formed by a transmit, Tx, beam (Fig. 14, output from Transmitter 110) towards a partner optical antenna (Fig. 13, remote OCS 160) and a receive, Rx, beam (Fig. 14, input to Receiver 150) from the partner antenna, the optical antenna comprising: 5a proximal optical path (Fig. 14, optical path 115) comprising a bidirectional waveguide for a duplex propagation of the duplex link from at least one Tx source of the Tx beam and towards at least one receiver of the Rx beam (paragraph [0173], a single cable, i.e., cable 115, is used to connect the terminal unit and the lens unit; paragraph [0160], cable 115, conveys the optical signal OS.sub.1* from the terminal unit to the lens unit, conveys the optical signal OS.sub.2* from the lens unit to the terminal unit); a distal duplex optical path for a duplex propagation of the duplex link from and towards the partner optical antenna (Fig. 14, input/output using unit 120); 10a beam shaper  positioned in the distal optical path to shape the duplex propagation pattern of the duplex link (Fig. 14, beam shaper 120 used to form the propagation pattern); and a controller (Fig. 14, controller 130+140) to control the beam shaper (Fig. 14, controlling beam shaper 120) to adaptively shape the duplex propagation pattern to enclose: a first partner antenna position of the partner antenna at the instant of transmission 15of the Rx beam (Claim 1: wherein the first lens is configured to receive a second optical signal from the space, wherein the second optical signal is transmitted from the remote optical communication system…during the movement of the pointing direction of the first beam through the path); and a second antenna position of the partner antenna at the instant of reception of the Tx beam (Claim 1: a control unit configured to control the one or more motors so as to move the pointing direction of the first beam through a path centered on a current target direction…wherein the control unit is configured to control the one or more motors so as to adjust the target direction of the first lens based on a data set including the feedback information).  
Although Fig. 14 doesn’t explicitly teach a “partner optical antenna”, Fig. 13 teaches this limitation and although these are different embodiments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to realize that the optical system 100 in Fig. 14 is transmitting to a “partner optical antenna” 160 and is also receiving optical signal from the “partner optical antenna” 160 in order to perform the bi-directional communication as shown in Figs. 13 and 14.
Regarding claim 2, Sheth teaches the optical antenna of claim 1, wherein the controller is configured to adaptively shape the duplex propagation pattern between: 20a first pattern (Claim 1: a control unit configured to control the one or more motors so as to move the pointing direction of the first beam through a path centered on a current target direction i.e. current direction provides the first pattern); and a second pattern different from the first pattern (Claim 1: wherein the control unit is configured to control the one or more motors so as to adjust the target direction of the first lens based on a data set including the feedback information i.e. the adjusted target direction provides the second pattern), wherein the controller is configured to modify the duplex propagation pattern from the first pattern to the second pattern on the basis of criteria on status of the optical antenna and/or the partner optical antenna (Claim 1: wherein the control unit is configured to control the one or more motors so as to adjust the target direction of the first lens based on a data set including the feedback information i.e. the feedback information is the criteria for performing the change).  
Regarding claim 3, Sheth teaches the optical antenna of claim 2, wherein the controller is configured to adaptively shape the duplex propagation pattern so that the area of the second pattern is greater than the area of the first pattern (Claim 1: a control unit configured to control the one or more motors so as to move the pointing direction of the first beam through a path centered on a current target direction; paragraph [0220], the lens has a Gaussian sensitivity pattern to received optical power; Fig. 14 shows output of beam shaper 120 being an elongated pattern. Thus a change in moving direction will lead to a second pattern greater than the first pattern area).  
Regarding claim 4, Sheth teaches the optical antenna of claim 2, wherein the controller is configured to adaptively shape 5the duplex propagation pattern so that at least one dimension of the second pattern is greater than the same dimension of the first pattern (Claim 1: a control unit configured to control the one or more motors so as to move the pointing direction of the first beam through a path centered on a current target direction; paragraph [0220], the lens has a Gaussian sensitivity pattern to received optical power; Fig. 14 shows output of beam shaper 120 being an elongated pattern. Thus a change in moving direction will lead to a longer dimension of the second pattern greater than the first pattern).  
Regarding claim 5, Sheth teaches the optical antenna of claim 2, wherein the controller is configured to adaptively shape the duplex propagation pattern so that the second pattern is more elongated than the first pattern (Claim 1: a control unit configured to control the one or more motors so as to move the pointing direction of the first beam through a path centered on a current target direction; paragraph [0220], the lens has a Gaussian sensitivity pattern to received optical power; Fig. 14 shows output of beam shaper 120 being an elongated pattern. Thus a change in moving direction will lead to a second pattern more elongated than the first pattern area).  
Regarding claim 6, Sheth teaches the optical antenna of claim 2, wherein the controller is configured to base the criteria at 10least on the point-ahead angle, PAA, between the optical antenna and the partner optical antenna, so as to be conditioned towards modifying the duplex propagation pattern: from the first pattern to the second pattern when the PAA is increased (Claim 1: a control unit configured to control the one or more motors so as to move the pointing direction of the first beam through a path centered on a current target direction…wherein the feedback information includes or is based on measurements of strength of the first beam as received by the remote optical communication system during the movement of the pointing direction of the first beam through the path…wherein the control unit is configured to control the one or more motors so as to adjust the target direction of the first lens based on a data set including the feedback information i.e. the greater the angle, the lesser the strength and thus the change in direction). 
Regarding claim 9, Sheth teaches the optical antenna of claim 1, wherein the controller is configured to shape the duplex propagation pattern to be more elongated in the direction of the segment between the first partner 15antenna position and the second partner antenna position (paragraph [0220], the lens has a Gaussian sensitivity pattern to received optical power).  
Regarding claim 10, Sheth teaches the optical antenna of claim 1, wherein the controller is configured to shape the duplex propagation pattern to exhibit an elliptical shape, the major axis parallel or adjacent to the distance between the first partner antenna position and the second partner antenna position (Fig. 14, elliptical shape exhibited as shown by beam B1 from beam shaper 120; paragraph [0220], the lens has a Gaussian sensitivity pattern to received optical power).  
Regarding claim 15, Sheth teaches the optical antenna of claim 1, wherein the beam shaper comprises at least one rotatable optical unit with a non-circularly-symmetric shape (Fig. 14 shows that the beam shaper 120 has a rotatable unit with a rectangular shape) adapted to modify the duplex propagation 15pattern in accordance with the orientation of the at least one rotatable optical unit, wherein the beam shaper is configured to rotate the at least one rotatable optical unit under the control of the controller to modify the shape and/or orientation of the duplex propagation pattern (Claim 1: a control unit configured to control the one or more motors so as to move the pointing direction of the first beam through a path centered on a current target direction…wherein the control unit is configured to control the one or more motors so as to adjust the target direction of the first lens based on a data set including the feedback information).  
Regarding claim 16, Sheth teaches the optical antenna of claim 1, wherein the beam shaper comprises at least one rotatable 20optical unit with a non-circularly-symmetric shape (Fig. 14 shows that the beam shaper 120 has a rotatable unit with a rectangular shape) adapted to modify the duplex propagation pattern in accordance with the orientation of the at least one rotatable optical unit, wherein the beam shaper is configured to rotate the at least one rotatable optical unit under the control of the controller to rotate the duplex propagation pattern (Claim 1: a control unit configured to control the one or more motors so as to move the pointing direction of the first beam through a path centered on a current target direction…wherein the control unit is configured to control the one or more motors so as to adjust the target direction of the first lens based on a data set including the feedback information).  
Regarding claim 17, Sheth teaches the optical antenna of claim 1, wherein the beam shaper is placed before an attachment 25to an external telescope (Fig. 14, beam shaper 120 is coupled before telescope L1/L2).  
Regarding claim 18, Sheth teaches the optical antenna of claim 1, wherein the waveguide is a duplex waveguide (Fig. 14, cable 115 is a duplex waveguide) or a single- mode waveguide.  
Regarding claim 19, Sheth teaches the optical antenna of claim 1, wherein the proximal waveguide path (Fig. 14 and Fig. 12 shows the waveguide path 115) comprises a non- reciprocal optical element (Fig. 12, optical element 135) comprising a first connector, a second connector, and a third 5connector (Fig. 12, optical element 135 comprises three connectors corresponding to each optical path), so as to direct: light input from the first connector to the second connector; and light input from the second connector to the third connector, wherein the first connector is configured to receive the Tx beam from at least one Tx source (Fig. 12, first connector on element 135 coupled to receive Tx beam OS1*), the second connector is optically communicating with the bidirectional waveguide (Fig. 12, second connector on element 135 coupled to cable 115), and 10the third connector is configured to output the Rx beam (Fig. 12, third connector couples to receiver 150).  
Regarding claim 20, Sheth teaches the optical antenna of claim 19, wherein the non-reciprocal optical element is a circulator (Fig. 12, element 135 is a circulator).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheth (US 2012/0308239) in view of Cameron (US 2012/0063142).
Regarding claim 11, Seth teaches the optical antenna of claim 1.
Although Sheth teaches lenses that output the shaped propagation (Fig. 14, using lenses L1 and L2) and that the controller is configured to shape the duplex 20propagation pattern to exhibit different shapes (paragraph [0326], optical beam transmitted…may have any of various shapes), Sheth doesn’t teach that the controller shapes to a circular shape in case of the PAA being smaller than a predetermined threshold.  
Cameron teaches using a lens to shape a respective propagation pattern (Fig. 5, using lens 160; paragraph [0025], FIGS. 5 and 6 demonstrate that the liquid lens 160 may be controlled to controllably adjust a shape of the liquid-liquid interface 164 to provide various…beam shapes; Fig. 10 shows a circular shape propagation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lenses taught by Sheth and incorporate the lens taught by Cameron in order to enable rapidly varying adjustment of the light processing assembly from one configuration to another based on system requirements (Cameron: paragraph [0033]).
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheth (US 2012/0308239) in view of Eubelen (US 2005/0285024).
Regarding claim 12, Sheth teaches the optical antenna of claim 1, wherein the beam shaper comprises a dispersing optical unit and a collecting optical unit (Fig. 14, dispersing optical unit L1 and collecting optical unit L2).
Although Sheth teaches the dispersing and collecting units and controlling the beam shaper to modify the shape of the duplex propagation pattern, Sheth doesn’t teach47Attorney Docket No. PJK5284123 wherein the beam shaper is configured to modify the distance between the dispersing optical unit and the collecting optical unit under the control of the controller to modify the duplex propagation pattern.  
Eubelen teaches modifying the distance between the dispersing optical unit (Fig. 2, dispersing unit 32) and the collecting optical unit (Fig. 2, collecting unit 14) under the control of the controller to modify the duplex propagation pattern (paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control of the dispersing and collecting optical units as taught by Sheth and incorporate the control of the distance between the lenses as taught by Eubelen in order to focus the transmit and receive propagations (Eubelen: paragraph [0028]).
Regarding claim 13, Sheth teaches the optical antenna of claim 1, wherein the beam shaper comprises a dispersing optical 5unit and a collecting optical unit to elongate the shape of the duplex propagation pattern (Fig. 14, dispersing optical unit L1 and collecting optical unit L2; Fig. 14, elliptical shape exhibited as shown by beam B1 from beam shaper 120; paragraph [0220], the lens has a Gaussian sensitivity pattern to received optical power).
Although Sheth teaches the dispersing and collecting units and controlling the beam shaper to modify the shape of the duplex propagation pattern, Sheth doesn’t teach47Attorney Docket No. PJK5284123 wherein the beam shaper is configured to modify the distance between the dispersing optical unit and the collecting optical unit under the control of the controller to modify the duplex propagation pattern.  
Eubelen teaches modifying the distance between the dispersing optical unit (Fig. 2, dispersing unit 32) and the collecting optical unit (Fig. 2, collecting unit 14) under the control of the controller to modify the duplex propagation pattern (paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control of the dispersing and collecting optical units as taught by Sheth and incorporate the control of the distance between the lenses as taught by Eubelen in order to focus the transmit and receive propagations (Eubelen: paragraph [0028]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheth (US 2012/0308239) in view of Gofman (US 2004/0238638).
Regarding claim 14, Sheth teaches the optical antenna of claim 1, wherein the beam shaper comprises a dispersing optical 10unit (Fig. 14, dispersing lens L1) and a collecting optical unit (Fig. 14, collecting lens L2).
Sheth doesn’t teach wherein at least one of the dispersing optical unit and the collecting optical unit is a cylindrical lens.
Gofman teaches using a cylindrical lens as a dispersing optical unit (Fig. 2, lens 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dispersing lens taught by Sheth and incorporate the cylindrical lens taught by Gofman in order to control the size and shape of the output beam (Gofman: paragraph [0002]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637